DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 13 October 2022. Examiner acknowledges the amendments to claims 1, 4, and 14-15. Claims 1-25 and 27-28 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the flexible proximal portion” (line 2), wherein this limitation lacks antecedent basis. For examination purposes, the limitation is considered to read “the proximal portion”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11, 13-16, 21, 23-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkett (US-20150032066-A1, previously cited) in view of Burkett et al. (US-10791991-B2, previously presented), hereinafter Burkett II.

Regarding claim 1, Burkett teaches
An intravascular guidewire (Burkett, Abstract), comprising: 
a flexible elongate member (flexible elongate member 106) configured to be positioned within a vessel of a patient (Burkett, Paragraph [0053], [0055]), the flexible elongate member comprising a distal portion defining a first length of the flexible elongate member and a proximal portion defining a second length of the flexible elongate member (see at least Burkett Figure 2 and Paragraph [0058] which disclose wherein the flexible elongate member 106 has a distal portion 107 adjacent a distal end 108 and a proximal portion 109 adjacent a proximal end 110); 
an electronic component (component 112) secured to the distal portion of the flexible elongate member (see Burkett Figures 2 and 5 and paragraph [0058] which discloses wherein component 112 is an electrical component positioned within and in communication with the distal portion of member 106); 
a first conductive member (portion of elongate member 106 from the distal end 108 up to the connection portion 114) extending the first length and comprising a proximal end and a distal end, wherein the distal end of the first conductive member is coupled to the electronic component (Burkett Figure 2 and Paragraph [0058] discloses wherein the electronic component 112 is disposed within the elongate member 106 at the distal end and wherein elongate member 106 is a stainless steel (conductive) tube); 
a second conductive member (section 118) extending the second length and comprising a proximal end and a distal end (See Figure 2 and Paragraphs [0058]-[0059] which disclose wherein the stainless steel (conductive) tube 106 has a second portion or section 118 at the proximal end of the member 106); and 
a tube (connection portion 114) defining a lumen extending between a distal end of the tube and a proximal end of the tube, wherein a portion of the second length of the flexible elongate member extends within the lumen (In some embodiments, section 118 is a section of a core wire extending through the connection portion 114 (Burkett, Paragraph [0061])), wherein the tube is disposed only between the first conductive member and the second conductive member, wherein the tube comprises a third conductive member, wherein the proximal end of the first conductive member is coupled to a distal end of the third conductive member proximate to the distal end of the tube and the distal end of the second conductive member is coupled to a proximal end of the third conductive member proximate to the proximal end of the tube such the second conductive member is in electrical communication with the electronic component via the first conductive member and the third conductive member (paragraph 0058 discloses wherein the elongate member 106 which includes connection portion 114 (tube with third conductive member) and section 118 (second conductive member) is stainless steel (conductive) tube and figure 2 shows wherein the proximal end of the first conductive member (portion of elongate member 106) is connected to the distal end of the connection portion 114 (tube with third conductive member) and wherein the distal end of the second conductive member (section 118) is coupled to the proximal end of the connection portion 114 (tube with third conductive member) such that second conductive member would be in electrical communication with the electronic component).

However, Burkett fails to explicitly disclose wherein the first conductive member, the second conductive member, and the third conductive member are different from one another. In the same field of conductive guidewire devices, Burkett II discloses wherein the first conductive member, the second conductive member, and the third conductive member are different from one another (figures 11-12 and column 10, lines 18-51 disclose wherein at least conductive bands 228 and 230 and conductor 210 are three separate or different conductive members in connection).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first conductive member, the second conductive member, and the third conductive member are different from one another, as taught by Burkett II, in order to facilitate and control communication along the length of the device based on the desired functionality of the device or components within the device (Burkett, Col 7, lines 60-67 and column 8, lines 1-14).

Regarding claim 4, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1, 
wherein the proximal portion comprises a metal core, 
wherein the portion of the second length of the flexible elongate member that extends within the tube comprises the metal core (section 118 is a section of a core wire extending through the connection portion 114 (Burket, Paragraph [0018]); the flexible elongate member 106 comprises a stainless steel hypotube (Burkett, Paragraph [0058])).

Regarding claim 5, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1, further comprising a fourth conductive member (Burkett, section 120) disposed at the proximal portion of the flexible elongate member (See Burkett figure 2), wherein the fourth conductive member is directly in communication to the second conductive member (Burkett, paragraph [0058] discloses wherein the tube 106 which including section 120 is stainless steel (conductive) tube and figure 2 shows wherein the second conductive member (section 118) is directly coupled to the fourth conductive member (section 120)).

Regarding claim 6, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 5, wherein: 
the first conductive member is directly in communication with the electronic component (see Burkett figures 2 and 5 and paragraph 0058 which discloses wherein component 112 is an electrical component positioned within and in communication with the distal portion of member 106); 
the third conductive member is directly in communication with the first and second conductive members; and 
the electronic component is in communication with the fourth conductive member via the first, second, and third conductive members (paragraph 0058 discloses wherein the tube 106 which includes connection portion 114 and section 118 is stainless steel (conductive) tube and figure 2 shows wherein the proximal end of the first conductive member and the distal end of the second conductive member (section 118) is coupled to the connection portion 114 (third conductive member) and section 120 (fourth conductive member) such that each of the conductive section would be in electrical communication with each other and the electronic component).

Regarding claim 7, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 5, wherein the tube is disposed distally of the fourth conductive member (Burkett, Figure 2 shows wherein the connection portion 114 (tube) is disposed distally of the section 120 (fourth conductive member)).

Regarding claim 8, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1, wherein the tube is disposed distally of the third conductive member (Burkett, Figure 2 shows wherein the connection portion 114 (tube) is disposed distally of the section 118 (third conductive member)).

Regarding claim 11, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1.

However, Burkett fails to explicitly disclose a plurality of first conductive members; a plurality of second conductive members; and a plurality of third conductive members. In the same field of conductive guidewire devices, Burkett II discloses a plurality of first conductive members (conductive bands 228 and 230) (see Burkett II figure 10); a plurality of second conductive members (conductive bands 234 and 204) (see Burkett II figure 10); and a plurality of third conductive members (conductors 208, 210, 212, 214, and 202) (see Burkett II figures 10-12 and column 10, lines 18-51).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a plurality of first conductive members; a plurality of second conductive members; and a plurality of third conductive members, as taught by Burkett II, in order to allow for multiple connections with various components of the device to allow for a greater exchange of data and in order to facilitate and control communication along the length of the device based on the desired functionality of the device or components within the device (Burkett, column 7, lines 60-67 and column 8, lines 1-14).

Regarding claim 13, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1, wherein a proximal portion of the tube comprises a first diameter less than a second diameter of a distal portion of the tube (Burkett figure 2 and paragraph 0060 discloses wherein the diameter is decreased at the proximal end).

Regarding claim 21, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1, wherein the first diameter is less than a third diameter of the proximal portion of the flexible elongate member (Burkett paragraph [0060] discloses wherein the diameter is decreased at the proximal end and figure 2 shows wherein portion 108 (first diameter) has a diameter less than portions 120 and 110 (second and third diameters)).

Regarding claim 23, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1, wherein the tube is coupled to the proximal portion of the flexible elongate member via an adhesive (Burkett paragraphs [0062] and [0094]-[0095] disclose wherein the separate sections are joined via adhesive).

Regarding claim 24, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1, wherein the tube is disposed at the proximal portion of the flexible elongate member (Burkett figure 2 shows wherein connection portion 114 (tube) is disposed at the proximal end of the flexible elongate member 106).

Regarding claim 25, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1, wherein a distal end of the tube terminates proximal of the distal portion of the flexible elongate member (Burkett figure 2 shows wherein the connection portion 114 (tube) terminates proximal of the distal end 110 of the elongate member 106).

Regarding claim 27, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1, wherein a distal end of the third conductive member terminates at a distal end of the tube (Burkett paragraph [0058] discloses wherein the elongate member 106 which includes connection portion 114 (tube) is stainless steel (conductive) such that the distal end of the (connection portion 114 (tube) is the distal end of the third conductive portion (connection portion 114)).

	Regarding claim 28, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1, wherein a proximal end of the third conductive member extends proximal of a proximal end of the tube (section 118 is a section of a core wire extending through the connection portion 114 (Burket, Paragraph [0018]); the flexible elongate member 106 comprises a stainless steel hypotube (Burkett, Paragraph [0058])).

Regarding claim 14, Burkett teaches
A method of fabricating an intravascular guidewire, the method comprising: 
obtaining an electronic component (Burkett, component 112) and a first conductive member (portion of elongate member 106 from the distal end 108 up to the connection portion 114) in communication with the electronic component (Burkett, Figure 2 and paragraph 0058 discloses wherein the electronic component 112 is disposed within the elongate member 106 at the distal end and wherein elongate member 106 is a stainless steel (conductive) tube); 
obtaining a flexible elongate member (flexible elongate member 106) comprising a distal portion defining a first length of the flexible elongate member and a proximal portion defining a second length of the flexible elongate member (see at least Burkett figure 2 and paragraph [0058] which disclose wherein the flexible elongate member 106 has a distal portion 107 adjacent a distal end 108 and a proximal portion 109 adjacent a proximal end 110), wherein the flexible elongate member comprises a second conductive member (section 118), wherein the first conductive member extends the first length and comprises a proximal end and a distal end, wherein the distal end of the first conductive member is coupled to the electronic component (see Burkett figures 2 and 5 and paragraph [0058] which discloses wherein component 112 is an electrical component positioned within and in communication with the distal portion of member 106), wherein the second conductive member extends the second length and comprises a proximal end and a distal end (See Burkett figure 2 and paragraphs 0058-0059 which disclose wherein the stainless steel (conductive) tube 106 has a second portion or section 118 at the proximal end of the member 106); 
positioning a tube (connection portion 114) only between the first conductive member and the second conductive member of the flexible elongate member (see figure 2), wherein tube defines a lumen extending between a distal end of the tube and a proximal end of the tube, wherein a portion of the second length of the flexible elongate member extends within the lumen (In some embodiments, section 118 is a section of a core wire extending through the connection portion 114 (Burkett, Paragraph [0061])), wherein the tube comprises a third conductive member (paragraph 0058 discloses wherein the elongate member 106 which includes connection portion 114 (tube) is stainless steel (conductive)); and 
establishing communication between the electronic component and the second conductive member by: 
coupling a proximal end of the first conductive member to a distal end of the third conductive member proximate to the distal end of the tube; and 
coupling a distal end of the second conductive member to a proximal end of the third conductive member proximate to the proximal end of the tube, 
such that the second conductive member is in electrical communication with the electronic component via the first conductive member and the third conductive member (paragraph 0058 discloses wherein the elongate member 106 which includes connection portion 114 (tube with third conductive member) and section 118 (second conductive member) is stainless steel (conductive) tube and figure 2 shows wherein the proximal end of the first conductive member (portion of elongate member 106) is connected to the distal end of the connection portion 114 (tube with third conductive member) and wherein the distal end of the second conductive member (section 118) is coupled to the proximal end of the connection portion 114 (tube with third conductive member) such that second conductive member would be in electrical communication with the electronic component).

However, Burket fails to explicitly disclose wherein the first conductive member, the second conductive member, and the third conductive member are different from one another.  In the same field of conductive guidewire devices, Burkett II discloses wherein the first conductive member, the second conductive member, and the third conductive member are different from one another (figures 11-12 and column 10, lines 18-51 disclose wherein at least conductive bands 228 and 230 and conductor 210 are three separate or different conductive members in connection).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first conductive member, the second conductive member, and the third conductive member are different from one another, as taught by Burkett II, in order to facilitate and control communication along the length of the device based on the desired functionality of the device or components within the device (column 7, lines 60-67 and column 8, lines 1-14).

Regarding claim 15, Burkett in view of Burkett II teaches
The method of claim 14, 
wherein the flexible proximal portion comprises a metal core, and 
wherein the positioned comprises positioning the tube around the metal core such that the portion of the second length of the flexible elongate member that extends within the tube comprises the metal core (section 118 is a section of a core wire extending through the connection portion 114 (Burket, Paragraph [0018]); the flexible elongate member 106 comprises a stainless steel hypotube (Burkett, Paragraph [0058])).

Regarding claim 16, Burkett in view of Burkett II teaches
The method of claim 15, further comprising exposing the metal core (Wherein the third conductive member extending through the tube is considered to be exposed when the third conductive member extends out of the tube as seen in Burkett Figure 2).

Claim(s) 2-3, 9, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Burkett II as applied to claims 1 and 14 above, and further in view of Vanney et al. (US-20130296692-A1, previously presented).

Regarding claim 2, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1.

However, Burkett fails to explicitly disclose wherein the tube comprises a first polymer. In the same field of guidewire devices, Vanney discloses wherein the tube comprises a first polymer (Vanney paragraph [0054] discloses wherein a tubing may be a polymer tube).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the tube comprises a first polymer, as taught by Vanney, in order to insulate the parts of the device so that the electricity is not transferred to unwanted areas of the guidewire (Vanney, Paragraph [0054]).

Regarding claim 3, Burkett in view of Burkett II and Vanney teaches
The intravascular guidewire of claim 2.

However, Burkett fails to explicitly disclose wherein the third conductive member is embedded within the first polymer. In the same field of guidewire devices, Vanney discloses wherein the third conductive member is embedded within the first polymer (Vanney paragraph [0054] discloses wherein the wire cable 74 (third conductive material) is insulated by or embedded within the insulator tube 76 and wherein the insulator tube 76 can be a polymer tube).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the third conductive member is embedded within the first polymer, as taught by Vanney, in order to insulate the parts of the device so that the electricity is not transferred to unwanted areas of the guidewire (Vanney, Paragraph [0054]). 

Regarding claim 9, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1.

However, Burkett fails to explicitly disclose wherein the first conductive member comprises an electrical wire. In the same field of guidewire devices, Vanney discloses wherein the first conductive member comprises an electrical wire (Vanney paragraphs [0052]-[0053] disclose wherein the sensor assembly 54 (electrical component) is connected via a wire).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first conductive member comprises an electrical wire, as taught by Vanney, as a simple substitution for the electrical connection component of Burkett, to achieve the predictable result of providing an electrical connection.

Regarding claim 22, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1.

However, Burkett fails to explicitly disclose wherein the tube is coupled to the proximal portion of the flexible elongate member via a shrink tube. In the same field of guidewire devices, Vanney discloses wherein the tube is coupled to the proximal portion of the flexible elongate member via a shrink tube (Vanney paragraph [0073] disclose wherein the outside shroud composed of shrink tube is applied around a tube portion and sensor assembly such that the components are coupled).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the tube is coupled to the proximal portion of the flexible elongate member via a shrink tube, as taught by Vanney, in order to quickly join or couple the component parts (Vanney, Paragraph [0073]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Burkett II as applied to claim 1 above, and further in view of Patil et al. (US-20120071782-A1, previously presented).

Regarding claim 10, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 1.

However, Burkett fails to explicitly disclose wherein the proximal portion of the flexible elongate member comprises a second polymer, and wherein the second conductive member is embedded within the second polymer.
In the same field of guidewire devices, Patil discloses wherein the proximal portion of the flexible elongate member comprises a second polymer, and wherein the second conductive member is embedded within the second polymer (Patil paragraph [0236] discloses wherein the proximal end of the guide wire may be formed of a polymer and paragraph [0227] discloses wherein the conductor wires may be encased within a polymer material).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the proximal portion of the flexible elongate member comprises a second polymer, and wherein the second conductive member is embedded within the second polymer, as taught by Patil, in order to in order to insulate the parts of the device so that the electricity is not transferred to unwanted areas of the guidewire (Vanney, Paragraph [0054]; Patil, Paragraph [0070]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Burkett II as applied to claim 11 above, and further in view of Patil et al. (US-20180093078-A1, previously cited), hereinafter Patil II.

Regarding claim 12, Burkett in view of Burkett II teaches
The intravascular guidewire of claim 11, wherein the flexible elongate member comprises a metal core (In some embodiments, section 118 is a section of a core wire extending through the connection portion 114 (Burkett, Paragraph [0061]); the flexible elongate member 106 comprises a stainless steel hypotube (Burkett, Paragraph [0058])).

However, Burkett fails to explicitly disclose a second of the plurality of conductive members is directly in communication with the metal core. In the same field of guidewire devices, Burkett II discloses wherein a second of the plurality of conductive members is directly in communication with the core (Burkett II, column 8, lines 38-67 disclose wherein the core can be directly connected or coupled to conductive bands (conductive members)).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a second of the plurality of conductive members is directly in communication with the core, as taught by Burkett II, in order to reliably transfer electronic signals throughout the device through the interior core of the device (Burkett II, Col 8, lines 38-67).

Yet the combination fails to explicitly disclose wherein: a first of the plurality of first conductive members is directly in communication with a first of the third conductive member. In the same field of guidewire devices, Patil II discloses wherein: a first of the plurality of first conductive members is directly in communication with a first of the third conductive member (Patil Figures 34B, 37A, 37C, 41A and paragraphs [0123]-[0124] disclose wherein each of the conductive ring elements, including a first and third conductive element, are connected or in communication together via a flex circuit 430).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein: a first of the first plurality of conductive members is directly in communication with a first of the third conductive member, as taught by Patil II, in order to selectively control each conductive member based on the desired output or reading (Patil, Paragraphs [0123]-[0124]).

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Burkett II and Vanney as applied to claim 16 above, and further in view of Patil II.

Regarding claim 17, Burkett in view of Burkett II teaches
Burkett discloses the method of claim 16.

However, Burkett fails to explicitly disclose wherein the third conductive member is embedded within the first polymer. In the same field of guidewire devices, Vanney discloses wherein the third conductive member is embedded within the first polymer (Vanney paragraph [0054] discloses wherein the wire cable 74 (third conductive material) is insulated by or embedded within the insulator tube 76 and wherein the insulator tube 76 can be a polymer tube).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the third conductive member is embedded within the first polymer, as taught by Vanney, in order to insulate the parts of the device so that the electricity is not transferred to unwanted areas of the guidewire (Vanney, Paragraph [0054]).

However, the combination fails to explicitly disclose wherein the flexible elongate member further comprises a polymer surrounding the metal core, and wherein the exposing comprises ablating the polymer. In the same field of guidewire devices, Patil II discloses wherein the flexible elongate member further comprises a polymer surrounding the (Patil II paragraph [0017] discloses wherein a polymer layer may be coated over (surrounds) the guidewire core), and wherein the exposing comprises ablating the polymer (Patil II paragraph [0121] discloses wherein wires within the guidewire device may be ablated to expose the selected conducting wire).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the flexible elongate member further comprises a polymer surrounding the metal core, and wherein the exposing comprises ablating the polymer, as taught by Patil II, in order to selectively expose conductive areas of the device so as to be able to attach electrical components (Patil II, Paragraphs [0017], [0121]).

Regarding claim 18, Burkett in view of Burkett II and Patil II teaches
The method of claim 17, further comprising: 
reducing a diameter of a proximal end of the tube (figure 2 and paragraph 0060 discloses wherein the diameter is decreased at the proximal end).

Regarding claim 19, Burkett in view of Burkett II and Patil II teaches
The method of claim 17, further comprising:
wherein the exposing the third conductive member comprises exposing a proximal portion and a distal portion of the third conductive member, wherein the first conductive member is electrically connected to the distal portion of the third conductive member, and wherein the second conductive member is electrically connected to the proximal portion of the third conductive member  (Burkett Figure 2 shows wherein the distal end of the connection portion 114 (third conductive member) is connected to the proximal end of the distal section of the flexible elongate member 106 (first conductive member) and wherein the distal end of the section 118 (second conductive member) is connected or coupled to the proximal end of the connection portion 114 and paragraph [0058] discloses wherein the elongate member 106 which includes connection portion 114 and section 118 is stainless steel (conductive) tube).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Burkett II as applied to claim 14 above, and further in view of Burkett et al. (US-20140005573-A1, previously cited), hereinafter Burkett III.

Regarding claim 20, Burkett in view of Burkett II teaches
The method of claim 14, wherein the coupling the first, second, and third conductive member comprises soldering (at least Burkett paragraphs [0062] and [0072] discloses wherein the electrically conductive portions can be soldered).

However, Burkett fails to explicitly disclose coupling the proximal end of the first conductive member to the third conductive member and coupling the distal end of the second conductive member to the third conductive member. In the same field of conductive guidewire devices, Burkett III discloses coupling the proximal end of the first conductive member to the third conductive member and coupling the distal end of the second conductive member to the third conductive member (Burkett III Figure 2 shows wherein a connection portion 114 (third conductive member) is connected to the proximal end of the distal section of the flexible elongate member 106 (first conductive member) and wherein the distal end of the proximal section 106 (second conductive member) is also connected or coupled to the connection portion 114 and paragraph [0070] disclose wherein the connection portion 114 is an electrical conductor and wherein the flexible elongate member 106 contains conductive cables and paragraph 0076 discloses wherein the one or more electrical conductors are soldered).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate coupling the proximal end of the first conductive member to the third conductive member and coupling the distal end of the second conductive member to the third conductive member, as taught by Burkett III, such that the elongate device of Burkett could contain an intermediary connection portion, in order to allow for connecting multiple sections and members of the device together while allowing for the conductance of electrical pathways so as to allow for the connection of electrical components along the device so as to allow for multiple measurements and readings along the device (Burkett III, Paragraph [0070]).

Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments with respect to the 35 U.S.C. 103 rejections set forth in the previous office action, Applicant’s arguments are not considered to be persuasive.
Applicant argues that Burkett in view of Burkett II fails to teach each and every limitation of claim 1 therein, wherein Applicant places emphasis on the amended limitation of “a tube defining a lumen…wherein a portion of the second length of the flexible elongate member extends within the lumen”. However, Burkett is considered to read on this limitation (In some embodiments, section 118 is a section of a core wire extending through the connection portion 114 (Burkett, Paragraph [0061])).
Applicant further argues that the connection portion 114 in Burkett cannot be the tube that defines the lumen when claim 1 also requires the flexible elongate member to extend within that lumen; however, the connection portion 114 is still considered to read on that portion of the claim as Burkett does disclose that a portion of the entirety of the flexible elongate member (element 118) extends within that lumen (connection portion 114) (In some embodiments, section 118 is a section of a core wire extending through the connection portion 114 (Burkett, Paragraph [0061])).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12 December 2022